Citation Nr: 1315669	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a March 2010 decision the Board denied the claim.  

In September 2010 the United States Court of Appeals for Veterans Claims (Court)   ordered a Joint Motion for Remand and remanded the matter to the Board. 

In June 2011 the Board remanded the claim for further development. 

The virtual claims file has been reviewed. 


FINDINGS OF FACT

1. A July 2011 RO decision granted entitlement to a TDIU.

2. The July 2011 grant of a TDIU fully satisfies the benefit sought on appeal.


CONCLUSION OF LAW

The criteria for dismissal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2011 rating decision, the RO granted entitlement to a TDIU effective March 20, 2010.  As such, the benefit sought has been granted in full. Therefore, the Board finds that the Veteran's appeal has been satisfied and there remains no issue in controversy.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration.  Therefore the appeal regarding this issue of entitlement to a TDIU is dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


